Case 1:19-cv-25293-BB Document 42 Entered on FLSD Docket 05/03/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-CV-25293-BLOOM/LOUIS


   KRISTINA KURTZ,
   a resident of the State of Indiana,

                    Plaintiff,

    vs.

    CARNIVAL CORPORATION,
    a Panamanian corporation d/b/a
    CARNIVAL CRUISE LINES,

                Defendant.
    ______________________________________/

                                 ORDER ON DISCOVERY DISPUTES

          THIS MATTER is before the Court upon Defendant Carnival Corporation’s Notice of

 Hearing on Discovery Disputes (ECF No. 34). This matter was referred to the undersigned United

 States Magistrate Judge by the Honorable Beth Bloom, United States District Judge, for disposition

 of all discovery matters (ECF No. 29). A hearing was conducted on the noticed disputes on April

 22, 2021. This Order memorializes but does not modify the rulings made in open court.

          Pursuant to this Court’s General Order on Discovery Objections and Procedures (ECF No.

 30), Defendant noticed a discovery hearing on disputes arising from Plaintiff’s responses to written

 discovery, served almost six months ago in September of 2020 (ECF No. 34). Plaintiff then filed

 a Notice of Hearing, which counsel subsequently amended, in effort to “cross-notice” discovery

 disputes for the same date and time noticed by Defendant. (ECF Nos. 36, 37). Counsel for both

 Parties are reminded that this Court strictly administers the Local Rules for the Southern District

 of Florida, including Rule 26.1(g)(1) (requiring all disputes related to discovery to be presented to



                                                  1
Case 1:19-cv-25293-BB Document 42 Entered on FLSD Docket 05/03/2021 Page 2 of 2




 the Court within 30 days of the response giving rise to the dispute) and the procedures for

 presenting those disputes to the Court. There is no “cross-notice” tag-along procedure and this is

 not the first time counsel for Plaintiff has been so admonished. At the hearing, the Parties

 represented that they had both since received responses to their respective discovery requests and

 the previously noticed discovery disputes are moot.

        The Court also inquired about the status of the depositions to be taken in this action. For

 the reasons stated in open court, the depositions for witnesses identified at the hearing were ordered

 to be noticed within seven (7) days, and a deadline to present Defendant’s corporate representative

 for deposition was imposed (May 21, 2021). A status conference is set for May 5, 2021 at 10:30am.

 At that time, attendance may be made by Zoom as follows: Meeting ID: 160 629 3934; Passcode:

 646142.

        DONE AND ORDERED in open court on the 22nd day of April, 2021, at Miami,

 Florida.



                                                       LAUREN FLEISCHER LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
